          Case 1:20-mc-00159-LAK Document 25 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
LAINIE KLAYMAN, etc.,

                                Plaintiff,


                -against-                                                     20-mc-0159 (LAK)
                                                               [EDNY No. 18-cv-4019 (JMA-ARL)]

SHERMAN SPECIALTY INC., et ano.,

                     Defendants.
------------------------------------------x


                                               ORDER


LEWIS A. KAPLAN, District Judge.

                 This case, which otherwise is pending in the Eastern District of New York, is before
the Court on a motion to quash subpoenas issued out of the Eastern District to Morgan Stanley
Smith Barney, LLC (“Morgan”) and BTIG LLC (“BTIG”). On April 15, 2020, the Court entered
an order instructing plaintiff to serve Morgan and BTIG before April 26, 2020. The order indicated
that “[t]he failure of either Morgan or BTIG to file with this Court, on or before May 10, 2020, a
document stating either that it objects to transfer of this motion to the Eastern District of New York
shall be deemed consent to such transfer by that non-party, and the Court will transfer the motion
as to that party.” [Dkt. 23] Plaintiff filed an affidavit of service on April 23, 2020. [Dkt. 24.] Since
then, no filings have been made in this action. Neither Morgan nor BTIG has objected to the
proposed transfer.

               Accordingly, and on the consent of Morgan and BTIG, this motion is transferred to
the United States District Court for the Eastern District of New York under Federal Rule of Civil
Procedure 45(f).

                SO ORDERED.

Dated:          May 18, 2020


                                                          /s/ Lewis A. Kaplan
                                             ____________________________________________
                                                              Lewis A. Kaplan
                                                        United States District Judge
